Citation Nr: 1511997	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-27 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Validity of the debt created as a result of the termination of the Veteran's non service-connected pension benefits effective May [redacted], 2009.

2.  Entitlement to service connection for liver disability, to include hepatitis C.

(The issue of entitlement to waiver of recovery of an overpayment of non service-connected pension benefits in the calculated amount of $26,726.33 is addressed in a separate document.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.     

With regard to the validity of debt claim, the Veteran originally indicated that he desired to attend a hearing on the issue to be conducted at his local RO.  Thereafter, for a period of time, the Veteran indicated that he desired both a hearing at his local RO before a Decision Review Officer and also a hearing before a Veterans Law Judge.  In January 2012, the Veteran was scheduled for an RO hearing which he requested to be postponed.  In statements received in January 2012 and March 2013, the Veteran indicated that he only desired to attend a hearing before a Veterans Law Judge.  That requested hearing was held at the Board's office in Washington, D.C. before the undersigned in October 2013.  A transcript of the proceeding is of record.  The Veteran has subsequently requested that he be afforded a hearing before a Decision Review Officer at his local RO on the validity of the debt issue.  The Board finds, however, that this request is untimely as he has already withdrawn the request for such a hearing and specified that he only desired a Board hearing, which has been held.   

The issue of entitlement to service connection for a liver disability, to include hepatitis C, is addressed in the REMAND that follows the ORDER below.



FINDINGS OF FACT

1.  The Veteran was granted non-service connected pension benefits effective March 15, 2002.  

2.  The Veteran was incarcerated on March [redacted], 2009, for a misdemeanor offense resulting in a parole violation.

3.  VA properly terminated the Veteran's non-service connected pension benefits effective May [redacted], 2009, creating the overpayment in question in the calculated amount of $26,726.33.  


CONCLUSION OF LAW

The overpayment of non-service connected pension benefits in the amount of $26,726.33, was properly created. 38 U.S.C.A. § 1505 (West 2014); 38 C.F.R. § 3.666 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1505, if any individual to or for whom pension is being paid under VA regulations is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  See also 38 C.F.R. § 3.666.

In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956(a), 1.962. 

In June 2002, the RO granted the Veteran's claim of entitlement to non service-connected pension benefits, effective March 15, 2002.  

In March 2011, VA was informed that the Veteran had been incarcerated since March [redacted], 2009, for a parole violation for carrying a concealed weapon.  

In April 2011, VA proposed to terminate the Veteran's pension benefits effective March 30, 2009, creating an overpayment.  

In September 2011, it was held that the Veteran's pension benefits were to terminate, effective March 30, 2009, creating an overpayment in the original calculated amount of $28,597.83.  

In April 2013, following the receipt of evidence showing that the Veteran's incarceration was delayed until March [redacted], 2009, VA restored the Veteran's pension benefits effective March 30, 2009, and terminated effective May [redacted], 2009.  This resulted in a reduction in the amount of the original overpayment from $28,597.83 to $26,726.33.  

The Veteran was eventually released from incarceration on December [redacted], 2013, and his pension payments were reinstated.  

The Board finds the originating agency was correct in terminating the Veteran's non-service connected pension benefits, effective from May [redacted], 2009.  This is the 61st day after the Veteran's incarceration on March [redacted], 2009, as provided for in the regulation.  38 C.F.R. § 3.666.  The calculation of the adjusted amount of the overpayment of $26,726.33 is also correct based on this date and the pertinent regulation.  

The Veteran does not dispute that he was incarcerated, beginning on March [redacted], 2009.  The Veteran argues that he was innocent of the crime resulting in the parole violation, as he was carrying a pocket knife which was only a "tool."  With regard to this argument, the Board notes that there is provision for reinstatement of compensation payments based on a conviction being overturned on appeal.  See generally 38 C.F.R. § 3.665(m) (instructing that compensation withheld due to incarceration for a felony will be restored when the conviction is overturned on appeal).  However, there is no such provision for restoration of pension payments.  Furthermore, in the current situation, the Veteran apparently did not appeal the underlying criminal proceeding which resulted in his incarceration.  

The Veteran has argued on numerous occasions that his incarceration beginning in March 2009 was based on crimes he committed many years prior in the 1970's and 1980's and that he was being subjected to ex post facto laws.  Much of this argument is beyond the scope of the Board to address.  With regard to pertinent VA law, the Board finds the record demonstrates that the Veteran was incarcerated as a result of a conviction of a misdemeanor or felony for more than 60 days.  The Veteran was arrested and tried for having a concealed weapon (a misdemeanor) but he was incarcerated for violation of his parole (based on an underlying felony).  It does not matter, for the purposes of this decision, whether the misdemeanor or the felony was the underlying cause of the incarceration as the pertinent regulation does not distinguish between the two.  It only requires a period of incarceration of more than 60 days to be triggered which indisputably occurred in the current situation.  The Veteran's arguments pertain to 38 C.F.R. § 3.665 for Veteran's receiving compensation benefits from VA.  The pertinent regulation in this case is 38 C.F.R. § 3.666, which applies to veterans receiving pension benefits from VA.  

With regard to ex post facto laws in particular, Federal Courts have held that to be ex post facto, a law must impose punishment for past acts which were not so punishable at the time they were performed.  See Jensen v. Schweiker, 709 F.2d 1227, 1230 (8th Cir. 1983).  The Federal Courts have also held that suspension of a noncontractual benefit is not considered a punishment, thus such a law is not considered an ex post facto law.  See Jensen v. Heckler, 766 F.2d 383, 386 (8th Cir. 1985), cert. denied, 474 U.S. 945 (1985). 

The specific constitutional question at issue in this case is essentially addressed in Latham v. Brown, 4 Vet. App. 265 (1993), aff'd 11 F.3d 1070 (Fed. Cir. 1993) (table).  That case involved the reduction of benefit payments to veterans who were incarcerated felons under 38 U.S.C.A. § 1505(a) and 38 C.F.R. § 3.666, which are a similar statute and regulation to those at issue in the case at hand.  The Court noted that, "in order to demonstrate a constitutional violation, appellant must show that the classification is arbitrary or does not bear any rational relationship to a legitimate government interest."  Latham, 4 Vet. App. at 267.  The Court observed that, according to the legislative history, Congress believed persons who were incarcerated were already charges of the public and did not require additional monetary benefits.  The legislative history also reflected an intention 'to prevent prisoners from being able to purchase contraband, particularly narcotics.'  Id. at 268.  The Court therefore concluded that the statute and regulation cited above were not ex post facto laws or bills of attainder and did not violate the Fifth Amendment of the Constitution. 


ORDER

A debt was validly created by the overpayment of non-service connected pension payments in the amount of $26,726.33.


REMAND

In April 2011, the Veteran submitted a claim of entitlement to service connection for a liver disability, including hepatitis C.  He has provided several theories as to how he was exposed to the virus during active duty.  He reports that the disability is the result of air gun inoculations he received while on active duty.  He has also alleged that the hepatitis C is due to unspecified exposure to blood during active duty.  The Veteran is competent to report that he received inoculations from an air gun while on active duty and he is competent to report he was exposed to blood while on active duty.  

The medical evidence documents the current existence of hepatitis C as well as abnormal liver function tests.  

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, it notes that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  The Board finds this evidence provides some support for the Veteran's claim as it provides medical evidence that the Veteran's claim is possible.  

The Veteran has not been afforded a VA examination to determine the etiology of his hepatitis C.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Based on the above, the Board finds that a remand is required so that the Veteran can be scheduled for a VA examination to determine if any liver disorders present during the period of the claim are etiologically related to his active duty service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinet to the issue on appeal.  

2.  Thereafter, the RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of all liver disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any evaluations, studies, and tests deemed to be necessary should be accomplished. 

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state an opinion with respect to each liver disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.

The examiner must identify all of the Veteran's potential risk factors for contracting hepatitis C, to include whether those risk factors occurred prior to, during, or subsequent to service.  The examiner is instructed to obtain a complete history from the Veteran during examination.  

The rationale for all opinions expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.

3. The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4. The RO or AMC should also undertake any other development it determines to be warranted.

5. Then, the claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


